SHEPLEY, Circuit Judge.
The record shows in each of the above eases that a bill, answer and replication were filed. The case against Osgood was heard by the court with many other cases, under a stipulation embracing a large number of cases to be heard together. The decree in one case was to stand as the decree in all. There can be no doubt of the right to tax the docket fee in this case. In the other two cases, after issue, an interlocutory decree was entered by the court, which substantially decided the merits of tlie controversy. The cases were finally dismissed by the court, upon a final decree, on motion of complainants. The docket fee is to be taxed in these cases also. Wherever a final decree is entered by the court, in an equity cause, after replication filed, for the purpose of taxation of the docket fee, this is to considered as the “final hearing” referred to in Rev. St § 824.
This docket fee is not to be taxed for an attorney, unless the name of the attorney taxing the fee has been entered on the docket before the filing of the general replication, and such attorney has been admitted to the bar of the circuit court of the United States in this or some other circuit, or to the bar of the supreme court of the United States.
In the taxation of costs, “final hearing” is to be considered as the submission of a cause in equity for the determination of the cotut, so that the case may be finally disposed of upon bill and answer, or bill, answer and replication, or upon pleadings and proofs, or otherwise after the case is at issue. The taxation of the clerk, in these three cases, is affirmed, and the costs are allowed as taxed.